A claim for compensation under the Workmen's Compensation Law was dismissed by the State Industrial Board. On appeal by the claimant to the Appellate Division, this decision was reversed "and the matter remitted to the State Industrial Board for further consideration." (263 App. Div. 221, 223.) The Board thereupon made an award to the claimant which has *Page 226 
been affirmed. Carrier and employer have now appealed to us from this affirmance, specifying in their notice of appeal their intention to bring up for review the intermediate reversal by the Appellate Division of the original decision of the Board dismissing the claim.
On its second view of the matter, the Board (without taking new proof except as to the amount of the award) ordered that its first decision be "amended as of course" so as to make an award to the claimant. Apparently the Board took the opinion of the Appellate Division as a declaration that compensation was due to the claimant. This was a misconception. The Appellate Division had no power to dictate a decision for the Board. "The decision of the board shall be final as to all questions of fact". (Workmen's Compensation Law, § 20. See Matter of McGrinder v.Sullivan, 290 N.Y. 11.)
The order of the Appellate Division should be reversed, with costs in this court and in the Appellate Division against the State Industrial Board, and the matter remitted to the Board for a determination of the issues.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ., concur.
Order reversed, etc. *Page 227